UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   June 23, 2006

                                      Before

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge

No. 04-1349

UNITED STATES OF AMERICA,                      Appeal from the United States District
              Plaintiff-Appellee,              Court for the Central District
                                               of Illinois
      v.
                                               No. 02-40143-001
DONALD EDWARDS,
          Defendant-Appellant.                 Joe Billy McDade,
                                               Judge.

                                    ORDER

       Donald Edwards was sentenced to 248 months’ imprisonment for violations of
21 U.S.C. § 841(a)(1), 18 U.S.C. § 924(c), and § 922(g)(1). He appealed, arguing that
the district court plainly erred by sentencing him under the formerly mandatory
guideline regime. See United States v. Booker, 543 U.S. 220 (2005). We remanded
to ask whether the district court judge would have imposed a different sentence had
he known that the guidelines were advisory. See United States v. Paladino, 401
F.3d 471, 481 (7th Cir. 2005). He answered that he would. Thus, we VACATE
Edwards’ sentence and REMAND for resentencing.